Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 1 of 18 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

DARRYL VACHON,
Plaintiff,
CASE NO.

VS.

AKAL SECURITY, INC.,, and
METROPOLITAN SECURITY
SERVICES, INC. D/B/A
WALDEN SECURITY,

Defendant.

Name’ “amputee” “meet” Sremmet” “emmme” “inemmet” “Nemo” “meer mee” Siege” ee” Se” “ee

 

DEFENDANT AKAL SECURITY, INC.’s NOTICE OF AND
PETITION FOR REMOVAL

Defendant, AKAL SECURITY, INC. (“Defendant”), by and through its
undersigned counsel and in accordance with the Federal Rules of Civil Procedure and Title 28,
United States Code, §§1331, 1441, and 1446, hereby files this Notice of and Petition for
Removal of this action from the Circuit Court of the Ninth Judicial Circuit in and for Orange
County, Florida, to the United States District Court for the Middle District of Florida, Orlando
Division. The removal of this action is based upon the following:

1. On or about December 19, 2019, Plaintiff, DARRYL VACHON
(“Plaintiff”) filed a Complaint in the Circuit Court of the Ninth Judicial Circuit in and for
Orange County, Florida, which was captioned “Darryl Vachon v. Akal Security, Ine. and
Metropolitan Security Services, Inc. d/b/a Walden Security” (the “Circuit Court Case”), The

Circuit Court Case was assigned Case No. 2019-CA-015404-0. A true and correct copy of

 

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 2 of 18 PagelD 2

the Complaint filed in the Circuit Court Case, along with copies of all other process, pleadings,
and orders on file in the Circuit Court Case are attached to Notice of and Petition for Removal
as Exhibit A as required by 28 U.S.C. § 1446(a).

2. The three-count Complaint seeks relief for alleged handicap
discrimination in violation of the Florida Civil Rights Act of 1992 (“FCRA”) (Count I); alleged
handicap retaliation in violation of the FCRA (Count II); and alleged discrimination in
violation of the Family and Medical Leave Act, 29 U.S.C. Chapter 28 (“FMLA”) (Count IID).

3. Because Plaintiff has asserted a claim under the FMLA, this action is
within the original federal question jurisdiction of the United States District Court pursuant to
28 U.S.C. §1331.

4. This Court may exercise supplemental jurisdiction over Plaintiff's
FCRA claims pursuant to 28 U.S.C. §1367 because they stem from the same set of facts as
Plaintiffs FMLA claim and thus form part of the same case or controversy as Plaintiffs FMLA
claim.

5. Defendant was served with the Complaint on January 22, 2020. As
such, this Notice has been filed within thirty (30) days after service of the Complaint and is,
therefore, timely pursuant to 28 U.S.C. §1446(b).

6. Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide
written notice of the removal to all adverse parties in this action and will file a copy of this
Notice of and Petition for Removal in the Circuit Court of the Ninth Judicial Cireuit Court in

and for Orange County, Florida.

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 3 of 18 PagelD 3

7. As of the date of filing this Notice of and Petition for Removal, no proof
of service has been entered on the court docket as to co-Defendant, METROPOLITAN

SECURITY SERVICES, INC. d/b/a WALDEN SECURITY. As such, upon information and

 

belief, the named co-Defendant has not been served with this lawsuit. In fact, review of the
docket shows that on February 6, 2020, Plaintiff voluntarily dismissed co-Defendant from the
lawsuit by way of a Notice of Voluntary Dismissal Without Prejudice. Since the named co-
Defendant has yet to be served, and has been voluntarily dismissed from the lawsuit, Defendant
is not required to obtain its approval prior to the removal of this action. See 28 U.S.C.
§1446(b)(2)(A) (“When a civil action is removed ... all defendants who have been properly
joined and served must join in or consent to the removal of the action”) (emphasis added).

8. The United States District Court for the Middle District of Florida,
Orlando Division includes the judicial county in which Plaintiff filed his Complaint. Thus,
removal is proper to this Court pursuant to 28 U.S.C. §1441(a).

WHEREFORE, Defendant, AKAL SECURITY, INC., respectfully removes
this action from the Circuit Court of the Ninth Judicial Circuit in and for Orange County,

Florida to the United States District Court for the Middle District of Florida, Orlando Division.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 4 of 18 PagelD 4

DATED this 11" day of February, 2020.

Respectfully submitted,

JACKSON LEWIS P.C.

390 North Orange Avenue, Suite 1285
Orlando, Florida 32801

Telephone: (407) 246-8440
Facsimile: (407) 246-8441

By: _/s/ Lin J. Wagner
Lin J. Wagner
Florida Bar No. 0093138
lin. wagner@jacksonlewis.com

Attorneys for Defendant

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11" day of February, 2020, the foregoing
was electronically filed with the with the Clerk of the Court by using the CM/ECF system,
which will send a notice of electronic filing to: Mark G, Capron, Esq., Smith Feddeler &
Smith, P.A., P.O. Drawer 1089, Lakeland, FL 33802.

/s/ Lin J. Wagner
Lin J. Wagner

4832-9491-3715, v. 1

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 5 of 18 PagelD 5

EXHIBIT A
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 6 of 18 PagelD 6
Filing # 100614098 E-Filed 12/19/2019 05:19:59 PM

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
IN AND FOR ORANGE COUNTY FLORIDA
CIVIL DIVISION
DARRYL VACHON,
Plaintiff, CASE NO.:

Vv.

 

AKAL SECURITY, INC., and
METROPOLITAN SECURITY SERVICES, INC.
D/B/A WALDEN SECURITY .

Defendant.

 

COMPLAINT

COMES NOW the Plaintiff, DARRYL VACHON, by and through his undersigned
attorney, hereby sues the Defendant, AKAL SECURITY, INC. and Defendant,
METROPOLITAN SECURITY SERVICES, INC. D/B/A WALDEN SECURITY, and states

the following:
JURISDICTION

1. This is an action for damages that exceed Fifteen Thousand Dollars

($15,000.00).

2, For all times material hereto, Plaintiff has been a resident of Lakeland, Polk

County, Florida.

Page | 1
Complaint
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 7 of 18 PagelD 7

3. For all times material hereto, Defendants have been Foreign Profit
Corporations, maintaining a business location in Orlando, Orange County, Florida, and

regularly conducting substantial business activity in Orange County, Florida.

4. Atall times material hereto, Defendant, Akal Security, Inc. and Defendant,
Metropolitan Security Services, Inc. d/b/a Walden Security operated and maintained a
business located in Orlando, Orange County, Florida, where it employed Plaintiff for all
times material to this complaint. Defendant, Metropolitan Security Services, Inc. d/b/a
Walden Security took over the security accounts from Defendant, Akai Security, Inc., on

or about October 1, 2019 and from that date forward continued Plaintiff's employment.

5. All actions relevant to this Complaint occurred in Orange County, Florida.
6. All conditions precedent to the filing of this action have occurred, have been
excused or have been waived, including the pre-suit requirements of Chapter 760.11,

Florida Statutes.
GENERAL ALLEGATIONS

7. For all times material to this claim, Defendants maintained and operated a
business in Orlando, Florida, supplying security personnel for clients, including the
Federal Courthouse in Orlando. Defendants employed Plaintiff to perform security

services at the Federal Courthouse in Orlando.

8. Prior to and during his employment with Defendants, Plaintiff suffered from

periodic, migraine headaches, for which he treated regularly with a medical physician.

Page | 2
Complaint

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 8 of 18 PagelD 8

9. Plaintiff experienced headaches up to three (3) times per week which were
ordinarily well-controlled through over-the-counter medication or other management. On
occasion, Plaintiff experienced “break-through” type headaches which are more severe

in intensity and duration, which require the use of prescription medications, and which

 

impair his ability to work. Plaintiff's treating physician confirmed that these occasionaily
severe headaches required the use of Vicodin which, in turn, impaired Plaintiff's ability to

drive and his level of alertness.

 

10. These more severe and impairing headaches come on with little warning and
require that Plaintiff miss work until the headaches abate. His physician confirmed that,
historically, these severe headaches occur two to three times per month. Plaintiff's
physician opined that, on. the days when the severe headaches occur and Plaintiff is
scheduled to work, he is required to miss work due to the severity of his condition.
Otherwise, the physician confirmed that Plaintiff's headaches are not impairing, and
Plaintiff can perform the essential functions of his job without the need for

accommodation.

11. Plaintiff worked for Defendants for over four (4) years with the above-described
condition and impairment without the need for any missed time or accommodation except
on the few occasions when these severe headaches occurred and impaired his ability to
work, On those days, he requested and received accommodation; namely, he was

provided periodic, intermittent time-off.

Page | 3
Complaint
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 9 of 18 PagelID 9

12, Beginning August 9, 2018, however, Defendants refused to accommodate his
handicap, disability and impairment any longer. As of August 9, 2019, Defendants
refused to allow Plaintiff to return to work in any capacity. Plaintiff retained an attorney
who complained the Employer discriminated against Plaintiff because of his handicap, by
perceiving him handicapped when he was not, and by retaliating due to his past use of
leave protected by the Family Medical Leave Act. On November 15, 2018, Defendants

allowed Plaintiff to return to work.

13.On December 10, 2018, Plaintiff missed work due to the severity of his migraine,
as described above. When he returned, Defendants changed his work schedule,

changed his work hours and changed his work assignments.

14. For all times material to this claim Plaintiff made Defendants fully aware of his
medical condition, as set forth above, and fully cooperated with Defendants by providing
timely and bona fide medical evidence from his treating physician to verify his condition,

his impairment and his need for intermittent leave and accommodation.

15. Plaintiff requested that Defendants accommodate his handicap, disability and
impairment by allowing his periodic, intermittent leave due to the severity of his
headaches, the medication required to treat those headaches and the impairment to his

ability to drive and function.
COUNT |: HANDICAPP DISCRIMINATION
16. Plaintiff re-alleges Paragraphs 1 through 15 as if fully alleged herein.

Page | 4
Complaint

 

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 10 of 18 PagelD 10

17. This Count is being brought and is seeking relief exclusively under Chapter 760,
Florida Statutes, The Florida Civil Rights Act of 1992, and specifically those provisions
which make it an unlawful employment practice to discriminate against or discharge an
employee on the basis of handicap or because the employee is perceived or regarded as

having a handicap.

18.At all times material hereto, Plaintiff is an “Employee,” and Defendants is an

 

“Employer” as defined by Section 760.02(7), Florida Statutes.

19. Plaintiff's headaches constituted a physical impairment that required on-going
medical treatment and substantially limited his ability to work insofar as it prevented him
from working, driving or being alert during the times when he was having a severe, “break-

through” headache.

 

20. Defendants knew and were aware of Plaintiff's handicap but, after August 9,
2018, failed to provide reasonable, requested accommodations which would have
allowed Plaintiff to perform the essential functions of his employment. It did not excuse
Plaintiff's intermittent leave due to the headaches and the medications required to treat
them. When Plaintiff had to miss work due to this condition, Defendants disciplined
Plaintiff by refusing to allow him to work at all from August 9, 2018 to November 15, 2018,

and by changing the terms, conditions and location of his employment thereafter.

21.Plaintiff's condition, disability, handicap and impairment, were substantially
motivating factors in Defendant’s actions set forth above. Alternatively, Defendants

perceived and regarded Plaintiff as having a greater disability and handicap than he, in

Page [5
Complaint

 

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 11 of 18 PageID 11

fact, did and, as a result, refused to allow him to work and changed the terms, conditions

and location of his employment as stated herein.

22.|n addition, Plaintiff was required to obtain an attorney to represent her for this
action and is entitled to the payment of reasonabie attorney’s fees and costs related to

this action.

23.As a result, Plaintiff is entitled fo the following damages: past and future

 

pecuniary losses including lost wages and other financial and fringe benefits of
employment, emotional pain, suffering, inconvenience, mental anguish, embarrassment,

anxiety, loss of dignity, attorney's fees and costs, and other non-pecuniary and intangible

 

injuries.
WHEREFORE, Plaintiff demands judgment for damages against Defendants,

Including compensatory damages, litigation expenses or costs and such further relief as

this Court deems proper and just.
COUNT Il: HANDICAP RETALIATION

24. Plaintiff re-alleges Paragraphs 1 through 15 as if fully alleged herein.

25. This Count is being brought and is seeking relief exclusively under Chapter 760,
Florida Statutes, The Florida Civil Rights Act of 1992, and specifically those provisions
which make it an unlawful employment practice to discriminate against or discharge an
employee on the basis that the employee made a charge, testified, assisted or

participated in any matter in an investigation, proceeding or hearing under the Act.

Page | 6
Complaint
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 12 of 18 PageID 12

26. At all times material hereto, Plaintiff is an “Employee,” and Defendants is an

“Employer” as defined by Section 760.02(7), Florida Statutes.

27. Plaintiff's headaches constituted a physical impairment that required on-going
medical treatment and substantially limited his ability to work insofar as it prevented him
from working, driving or being alert during the times when he was having a severe, “break-

through” headache.

28. Defendants knew and was aware of Plaintiff's handicap but failed to provide

 

reasonable, requested accommodations which would have allowed Plaintiff to perform

the essential functions of his employment.

29. When Plaintiff requested intermittent time-off due to his handicap, the

Defendants retaliated by refusing to allow him to work at all from August 9, 2018 to

 

November 15, 2018, and by changing the terms, conditions and location of his

employment thereafter.

30, Employment Opportunity Commission, based on Defendant's failure to either

 

accommodate his work restrictions and limitations or to protect his job when he was

required to take leave from work due to his medicai condition.

31. Defendants were aware Plaintiff had filed this charge and, on or about February

18, 2019, terminated Plaintiff's employment.

 

Page | 7
Complaint
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 13 of 18 PagelD 13

32.Plaintiff's request for intermittent leave and accommodations were a
substantially motivating factor in Defendant's actions and decisions to prevent Plaintiff's
employment and alter the terms, conditions and location of his employment as described

above.

33.In addition, Plaintiff was required to obtain an attorney to represent her for this
action and is entitled to the payment of reasonable attorney’s fees and costs related to

this action.

34. As a result, Plaintiff is entitled to the following damages: past and future
pecuniary losses including lost wages and other financial and fringe benefits of
employment, emotional pain, suffering, inconvenience, mental anguish, embarrassment,
anxiety, loss of dignity attorney's fees and costs, and other non-pecuniary and intangible
injuries.

WHEREFORE, Plaintiff demands judgment for damages against Defendants,

including compensatory damages, litigation expenses or costs and such further relief as

this Court deems proper and just.
li: FMLA DISCRIMINATION

35. Plaintiff re-alleges Paragraphs 1 through 15 as if fully alleged herein.
36. This Count is being brought and is seeking relief exclusively under the Family
Medical Leave Act, 29 U.S.C. Chapter 28, with this Court having jurisdiction under section

107 of the Family Medical Leave Act.

Page | 8
Complaint

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 14 of 18 PageID 14

37. Plaintiff filed a valid claim for intermittent leave, based on the medical

recommendations made by his treating physician.

38. Plaintiff took legitimate, verified medical leave qualified for protection under the

Family Medical Leave Act.

 

39. Plaintiff provided to Defendants all information and medical verification
requested and needed to justify missing work periodically due to his handicap and

condition,

40. Despite having this information, and knowing that Plaintiff had applied for FMLA
leave protection, Defendants disciplined Plaintiff for taking leave, refusing to protect his
position, refusing to allow him to return to work at all from August 9, 2018 to November

15, 2018, and by changing the terms, conditions and location of his employment

 

thereafter, all in violation of the Family Medical Leave Act.

41.Plaintiff's FMLA application and leave were substantial motivating factors in

Defendant's actions regarding his employment as set forth above.

 

42. In addition, Plaintiff was required to obtain an attorney to represent her for this
action and is entitled to the payment of reasonable attorney’s fees and costs related to

this action.

43.As a result, Plaintiff is entitled to the following damages: past and future

 

pecuniary losses including lost wages and other financial and fringe benefits of

employment, emotional pain, suffering, inconvenience, mental anguish, embarrassment,

Page | 9
Complaint
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 15 of 18 PagelD 15

anxiety, loss of dignity, attorney’s fees and costs, and other non-pecuniary and intangible

injuries.

WHEREFORE, Plaintiff demands judgment for damages against Defendants,

including compensatory damages, litigation expenses or costs and such further relief as

this Court deems proper and just.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

Dated this

Page | 10
Complaint

day of December, 2019.

SMITH, FEDDELER, SMITH, P.A.

 

Mark G. Capr6n, Esquire

Florida Bar #: 0039748

SMITH FEDDELER & SMITH, P.A.
P.O. Drawer 1089

Lakeland, FL 33802

863-688-7766 Office

863-687-7258 Facsimile

Primary ; mcapron@all-injuries.com
Secondary: viawton@all-injuries.com
ATTORNEY FOR PLAINTIFF
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 16 of 18 PagelD 16
Filing # 100614098 E-Filed 12/19/2019 05:19:59 PM

iN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT COURT
IN AND FOR ORANGE COUNTY FLORIDA CIVIL DIVISION

DARRYL VACHON,
Plaintiff, CASE NO.: 2019-CA-15404-O

Vv.

AKAL SECURITY, INC., and
METROPOLITAN SECURITY SERVICES, INC.
D/B/A WALDEN SECURITY

Defendant.
/

SUMMONS

THE STATE OF FLORIDA
To each Sheriff of the State:

You are COMMANDED to serve this Summons and a copy of the Complaint or
Petition to Defendant in this action on the following Defendant:

AKAL SECURITY, INC., by serving its Designated Agent: Corporation
Service Company, 1201 Hays Street, Tallahassee, FL 32301.

Each Defendant is required to serve written defenses to the Complaint or Petition
on Mark G. Capron, Esquire, Smith, Feddeler & Smith, P.A., 832 S. Florida Avenue,
Lakeland, Florida, 33801, 863-688-7766, Attorney for Plaintiff, within 20 days after
service of this Summons on that Defendant, exclusive of the day of service, and to file
the original of the defenses with the Clerk of this Court either before service on Plaintiff's
attorney or immediately thereafter. If a Defendant fails to do so, a Default will be
entered against that Defendant for the relief demanded in the Complaint or Petition.

DATED on DEC. 23 , 2019.

Tiffany Moore Russell
As Clerk of Said Court

Rosa Aviles, 2519.42.23 15:12:
pyWeputy Clerk 11
DEPUTY CLERK

425 North Orange Ave.
Suite 350
Orlando, Florida 32801

 

 

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 17 of 18 PagelD 17
Filing # 100614098 E-Filed 12/19/2019 05:19:59 PM

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT COURT
IN AND FOR ORANGE COUNTY FLORIDA CIVIL DIVISION

DARRYL VACHON,
Plaintiff, CASE NO.: 2019-CA-15404-O

Vv.

AKAL SECURITY, INC., and
METROPOLITAN SECURITY SERVICES, INC.
D/B/A WALDEN SECURITY

Defendant.
/

SUMMONS

THE STATE OF FLORIDA
To each Sheriff of the State:

You are COMMANDED to serve this Summons and a copy of the Complaint or
Petition to Defendant in this action on the following Defendant:

METROPOLITAN SECURITY SERVICES, INC. D/B/A WALDEN SECURITY, by
serving its Designated Agent: NRAI Services, Inc., 1200 South Pine Island Road,
Plantation, FL 33324.

Each Defendant is required to serve written defenses to the Complaint or Petition
on Mark G. Capron, Esquire, Smith, Feddeler & Smith, P.A., 832 S. Florida Avenue,
Lakeland, Florida, 33801, 863-688-7766, Attorney for Plaintiff, within 20 days after
service of this Summons on that Defendant, exclusive of the day of service, and to file
the original of the defenses with the Clerk of this Court either before service on Plaintiff's
attorney or immediately thereafter. if a Defendant fails to do so, a Default will be
entered against that Defendant for the relief demanded in the Complaint or Petition.

DATED on _DEC.23 2019. Tiffany Moore Russell
As Clerk of Said Court

Rosa Aviles, 5519.42.23 18:13:

ByDeputy Clerkos
DEPUTY CLERK

425 North Orange Ave.
Suite 350
Orlando, Florida 32801

 

 
Case 6:20-cv-00233-CEM-GJK Document1 Filed 02/11/20 Page 18 of 18 PageID 18
Filing # 102848930 E-Filed 02/06/2020 10:38:40 AM

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT COUT
IN AND FOR ORANGE COUNTY FLORIDA CIVIL DIVISION

Darryl Vachon,

Plaintiff,
Vs. CASE NO.: 2019-CA-15404-O

Akal Security, Inc., and
METROPOLITAN SECURITY SERVICES, INC.
D/B/A WALDEN SECURITY

 

Defendant.
i

NOTICE OF VOLUNTARY DISMISS OUT PREJUDIC

Plaintiff, Darryl Vachon, by and through the undersigned attorney, hereby gives
notice of his voluntary dismissal without prejudice of his claim against Defendant,
Metropolitan Security Services, Inc. d/b/a Walden Security, in the above-captioned

matter.

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the foregoing was filed
thorough the Florida Court’s E-Filing Portal on this_6th ss day of February '
2020, and that the Portal will contemporaneously serve a true copy of this document to

all counsel of record,
By:

Mark G. Capron, Esquire

SMITH FEDDELER & SMITH P.A.
Florida Bar No. 0039748

832 South Florida Avenue
Lakeland, Florida 33801

(863) 688-7766

Attorney for Plaintiff
meapron@sfsmlaw.com

 

 
